Title: From Elizabeth De Windt to Abigail Smith Adams, 27 August 1814
From: De Windt, Elizabeth
To: Adams, Abigail Smith



My Dear Madam
CedarGrove August 27th 1814

Nothing could compensate so much for the disapointment of my Son’s not bringing your Caroline with him as the flattering letter he brought me from you, I Cannot describe my feelings when reading it, your Sentiments of him coincided So much with mine, that I could not help exclaiming he is all that this good & venerable lady thinks of him, to hear him praised for qualities that grace human nature and So well qualified to make others happy by a lady of your experience was verry flattering to the heart of a widowed mother, Beauty has never attracted him, he had allways verry Proper Sentiments on that Subject, he is of a domestick turn. and one of that cast of mind would please him much more than a beautifull face, he Says Caroline is all he Could wish her, and in me Dear Madam be assured She Shall always find the affectnate mother no endeavour of mine Shall be wanting to fullfill the duties of a Parent to her, you no doubt will feel her abscence Console yourself with the Pleasing Idea that you resign your beloved Child to one who I am Confident and I hope you are Satisfied will make her happy
My Son has been much indisposed occasioned by an accident which happened a few days after his return from Boston by a gun wounding him in his hand & arm, bleeding & leaving him debelitated him very much he is now fast recovering and I hope will be the bearer of this to you where I flatter myself he will meet with no obstacle to his Speedy union with his dear Caroline, the Pleasing hope of Seeing him Soon return with her will console for his abscence
Dear Madam / your obliged huml Sert
Elizabeth DeWindt